Citation Nr: 1745885	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  07-04 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to December 1, 2009, in excess of 20 percent from December 1, 2009 to prior to April 12, 2010, and in excess of 40 percent from April 12, 2010, for right shoulder bursitis.

2. Entitlement to a rating in excess of 20 percent prior to January 11, 2007, and in excess of 40 percent from January 11, 2007, for lumbosacral myositis.

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to November 1979,
From November 1990 to April 1991, and from February 1995 to January 1996, with additional periods of service in the United States Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in San Juan, Puerto Rico.  

The Board remanded the above issues in January 2011, in addition to the issue of total disability based on individual unemployability (TDIU), for further development.  In its May 2010 rating decision, the Board granted TDIU effective May 6, 2008.  As this aspect of her claim was separately adjudicated and the Veteran has not submitted a notice of disagreement to this decision, it is no longer on appeal.  See Tyrues v. Shinseki, 23 Vet.App. 166, 176 (2009) (in situations where an issue is bifurcated, an appellant must then specifically appeal each bifurcated issue). 

Because these ratings are not the maximum ratings available for these disabilities, the Veteran's appeal for higher ratings for service connected lower back and right shoulder conditions remain in appellate status.  See AB v Brown, 6 Vet App 35 (1993).  


FINDINGS OF FACT

1.  During the period prior to December 1, 2009, the Veteran's right shoulder disability has been characterized by pain and full range of motion; limitation of motion at the arm and shoulder level has not been shown.

2.  During the period from December 1, 2009 to prior to April 12, 2010, the Veteran's right shoulder disability has been characterized by flexion limited to 90 degrees, and abduction was limited to 90 degrees.  Ankylosis has not been shown.

3.  During the period from April 12, 2010, the Veteran's right shoulder disability has been characterized by limitation of arm motion to 25 degrees from the side, and painful motion; impairment of the humerus at the scapulohumeral joint has not been shown.  

4.  During the period prior to January 11, 2007, the Veteran's lumbosacral spine disability has been characterized by forward flexion of greater than 30 degrees; forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, have not been shown.  

5.  During the period from January 11, 2007, the Veteran's lumbosacral spine disability has been characterized by forward flexion of the thoracolumbar spine less than 30 degrees.  Unfavorable ankylosis of any part of the spine has not been shown.


CONCLUSIONS OF LAW

1.  For the period prior to December 1, 2009, the criteria for the assignment of a disability rating in excess of 10 percent for the Veteran's right shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.69, 4.71a, Diagnostic Code 5201 (2016). 

2.  For the period from December 1, 2009 to prior to April 12, 2010, the criteria for the assignment of a disability rating in excess of 20 percent for the Veteran's right shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.69, 4.71a, Diagnostic Code 5201 (2016).

3.  For the period from April 12, 2010, the criteria for the assignment of a disability rating in excess of 40 percent for the Veteran's right shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.69, 4.71a, Diagnostic Code 5201 (2016).

4.  For the period prior to January 11, 2007, the criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2016).  

5.  For the period from January 11, 2007, the criteria for a rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in September 2005. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, VA examination reports, military personnel records, and statements from the Veteran and her representative.  Neither the Veteran nor her representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).

The Board recognizes that in the April 2002 and December 2014 examinations, the examiner did not measure the Veteran's range of motion of the shoulder joints and spine while weight-bearing and in both active and passive motion, per the holding in Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  However, the Board finds that remanding the appeal would not be of benefit to the Veteran in this case.  The demonstrated ranges of motion are so far in excess of what is required for an increased rating that these results would not plausibly show that an increased rating is warranted.  Moreover, the remaining criteria require a showing of ankylosis or numerous incapacitating episodes, which are not shown.  As such, the factors addressed Correia are no longer pertinent in addressing the merits of this claim.  Therefore, VA has met its duty to assist in this respect.  

Finally, the Board notes that this appeal was remanded in January 2010 in order to obtain an examination measuring the Veteran's range of motion in the joints affected by this appeal.  All available records have been obtained and attached to the claims file.  The Board is now satisfied that there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  Therefore, VA has met its duty to assist in this respect.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10 , 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2016).

Right Shoulder

The Veteran is seeking an increased rating for her right shoulder disability, which is currently rated under 38 C.F.R. § 4.71a, DCs 5201, which addresses limitation of motion of the arm.  She is rated at 10 percent for the period prior to December 1, 2009, 20 percent for the period from December 1, 2009 to prior to April 12, 2010, and 40 percent for the period from April 12, 2010.

In order to warrant a rating in excess of 10 percent for a disability to the dominant shoulder, the evidence must show: 
* Limitation of motion of the arm to shoulder level (20 percent under DC 5201)
* Impairment of the humerus with infrequent episodes and guarding of movement only at shoulder level (20 percent under DC 5202)
* Malunion of the humerus with moderate deformity; (20 percent under DC 5202); or
* Dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement (20 percent under DC 5203)

In order to warrant a rating in excess of 20 percent for a disability to the dominant shoulder, the evidence must show: 
* Favorable ankylosis of the scapulohumeral articulation, abduction to 60 degrees, and the ability to reach the mouth and the head (30 percent under DC 5200)
* Limitation of motion of the arm to midway between the side and shoulder level (30 percent under DC 5201)
* Impairment of the humerus with recurrent dislocation at the scapulohumeral joint, frequent episodes, and guarding of all arm movements (30 percent under DC 5202); or
* Malunion of the humerus with marked deformity (30 percent under DC 5202)

In order to warrant a rating in excess of 40 percent for a disability to the dominant shoulder, the evidence must show:
* Unfavorable ankylosis of the scapulohumeral articulation (50 percent under DC 5200)
* Impairment of the humerus with loss of head of (flail shoulder) (80 percent under DC 5202)
* Impairment of the humerus with nonunion of (false flail joint); (60 percent under DC 5202); or
* Impairment of the humerus with fibrous union at the scapulohumeral joint (50 percent under DC 5202)
See 38 C.F.R. § 4.71a (2016).

As an initial matter, ankylosis of the right shoulder has not been shown at any point in the appeal period.  Therefore, neither a 30 percent rating under DC 5200 nor a 50 percent rating under DC 5201 are for application.  Further, while the Veteran endorsed flare-ups at several VA examinations during the periods on appeal, these flare-ups did not result in functional limitation.

Prior to December 1, 2009

During the period prior to December 1, 2009, the Veteran was assigned a rating of 10 percent.  The Board finds that a higher rating is not warranted.  Specifically, she suffered little to no limitation of motion of the arm to shoulder level.  At the Veteran's April 2002 examination, her right shoulder flexion was limited to 110 degrees, with painful motion beginning "on the last degree of the range of motion," and abduction was limited to 110 degrees.  While there was mild objective evidence of painful motion on movements of the right shoulder, neither of these limitations merits an increased rating under the above diagnostic codes.  Similarly, at her January 2006 examination, the Veteran's right shoulder flexion was 160 degrees and abduction was limited to 115 degrees.  Pain did not limit her range of motion.  

At her April 2002 and January 2006 examinations, there was no impairment or malunion of the humerus shown.  Similarly, neither dislocation nor nonunion of the clavicle or scapula was endorsed.  Additionally, the April 2002 examiner noted that the Veteran complained of difficulty carrying 10 to 15 pound objects such as supermarket bags for a long period of time.  However, this does not merit a rating in excess of the current rating.

December 1, 2009 to prior to April 12, 2010

During the period from December 1, 2009 to prior to April 12, 2010, the Veteran was assigned a rating of 20 percent.  The Board finds that a higher rating is not warranted.  She suffered little to no limitation of motion of the arm to midway between the side and shoulder level.  At her December 2009 examination, the Veteran's right shoulder flexion was limited to 90 degrees, well in excess of 25 degrees from the side, even after repetitive use testing.  Impairment of the humerus was not noted.  The December 2009 examiner noted effects on the Veteran's usual daily activities such as chores, exercise, feeding, bathing, and toileting.  While these are serious limitations, they are included in the Veteran's current rating. 

From April 12, 2010 

During this period from April 12, 2010, the Veteran was assigned a rating of 40 percent.  The Board finds that a higher rating is not warranted because there was no ankylosis or impairment of the humerus.  At her April 2010 examination, the Veteran's right shoulder flexion was limited to 30 degrees, and abduction was limited to 20 degrees.  However, the examiner found that there was no ankylosis which would have entitled the Veteran to a higher rating.  Further, there was no impairment of the humerus endorsed.  At her December 2014 examination, the Veteran's right shoulder flexion was limited to 90 degrees, and abduction to 80 degrees, even after repetitive testing.  Also, despite testing positive for the "empty-can test" (in which the patient abducts the arm to 90 degrees, forward flexes 30 degrees, turns thumbs down, and resists downward force by the examiner), the Veteran did not have impairment of the humerus at the scapulohumeral joint.  The Veteran, in her December 2014 examination, mentioned not being able to perform any work with her right arm.  While this is a serious limitation, it is addressed by the Veteran's current rating.

The Board finds that the assigned ratings are appropriate for the major shoulder joint.

Lumbosacral Spine

For the period prior to January 11, 2007, the Veteran is assigned a 20 percent rating for her lumbar spine disability under 38 C.F.R. § 4.71a, DC 5237 (addressing lumbosacral strain).  For the period after January 11, 2007, the Veteran is assigned a 40 percent rating, based on the results of her January 2007 VA examination.  

DC 5237 applies a general rating formula that is applicable for most spine disabilities.  Under this rating formula, a 40 percent rating is warranted when the evidence shows:
* Forward flexion of the thoracolumbar spine to 30 degrees or less;
* Favorable ankylosis of the entire thoracolumbar spine; or
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 
 
A 50 percent evaluation is warranted when the evidence shows unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 5237 (2016).  An "incapacitating episode" is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DCs 5243, Note 1 (2016).

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Lewis v. Derwinski, 3 Vet.  App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

In this case, an increase is not warranted for any of the periods on appeal for the Veteran's lumbosacral spine.  

Prior to January 11, 2007

At her April 2002 Compensation & Pension examination, the Veteran's thoracolumbar spinal forward flexion was measured at 40 degrees with painful motion.  This is commensurate with a 20 percent rating, but no more.  Her January 2006 VA examiner measured her forward flexion at 0 to 90 degrees, with pain limiting her range of motion to 80 degrees.  Under the current diagnostic code, this would have resulted in a rating of 10 percent.  However, the Veteran was already rated at 20 percent under DC 5292, effective prior to September 26, 2003.  DC 5292 entitled the Veteran to a 20 percent rating due to moderate limitation of lumbar motion.  The Board is continuing this rating because it was higher than the rating to which the Veteran would have been entitled under DC 5243, which took effect on September 26, 2003.      

The Board is aware of the Veteran's occupational limitations for this period, such as difficulty bathing and putting on shoes and socks, and only being able to walk for ten minutes at a time.  Despite the severity of these functional limitations, they are adequately addressed by the Veteran's current rating for this period. 

From January 11, 2007

At her January 2007 VA examination, the Veteran demonstrated forward flexion of 10 degrees.  Additionally, the Veteran's most recent examination results also demonstrate a measurable range of motion.  The presence of a measurable range of motion throughout the appeal period precludes a finding of ankylosis, which is necessary for the next highest rating of 50 percent.  Further, the Veteran was noted to not have intervertebral disc syndrome (IVDS), and there is no evidence of record that the Veteran was prescribed bedrest by a physician at any point during the appeal period.  Accordingly, the Board concludes that a rating of 40 percent, but no more, is warranted for the Veteran's lumbosacral spine disability for the period from January 2007.

The Board is aware of the Veteran's occupational limitations for this period, namely, difficulty sitting and standing for prolonged periods.  Despite the severity of these functional limitations, they are adequately addressed by the Veteran's current rating for this period. 

In considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, the Veteran has complained of flare-ups of back and shoulder pain throughout the appeal period, as well as difficulty carrying everyday items such as grocery bags and even plates and cups, for prolonged periods.  At her December 2014 VA examination, the Veteran reported great difficulty performing any work with her right arm.  Despite the above, the additional functional loss caused by the pain is accounted for in her range of motion measurements.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the rating she currently receives.  

The Board has also considered the Veteran's statements that her lumbar spine and shoulder disabilities are worse than the ratings she currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses, she is not competent to identify a specific level of disability of her service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's lumbar spine and shoulder disabilities have been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of her relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In making this conclusion, the Board notes the Veteran's contentions that her lower back pain, as well as her difficulty with standing, sitting, and walking for extended periods, and her difficulty with carrying objects with her right arm extremity, all make it difficult for her to work.  However, the Veteran has not pointed to any tangible effect of these conditions on her ability to perform even sedentary employment.  Moreover, the Veteran's December 2014 examiner stated that the Veteran should be able to work at a sedentary or semi-sedentary job, without lifting 15 or more pounds or bending or twisting repetitively.  In addition, the record does not reflect any hospitalizations for the Veteran's disabilities on appeal.  As such, these factors do not merit referral for ratings in excess of those already granted for the periods on appeal.


ORDER

Entitlement to a rating in excess of 10 percent prior to December 1, 2009, in excess of 20 percent from December 1, 2009 to prior to April 12, 2010, and in excess of 40 percent from April 12, 2010, for right shoulder bursitis, is denied. 

Entitlement to a rating in excess of 20 percent from November 8, 2001 to prior to January 11, 2007, and in excess of 40 percent from January 11, 2007, for lumbosacral myositis, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


